DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) over Weinkauf et al. (US 5855893) as indicated in the Office action dated July 8, 2021 is withdrawn in view of applicant’s amendment made to claim 1. 
Previous claim rejection made under 35 U.S.C. 103 over Tanda (JP 2004399133 A) is withdrawn for the same reason. 
New rejections are made to address the amended claims. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 are newly rejected under 35 U.S.C. 103 as being unpatentable over Weinkauf et al. (US 5855893, published on January 5, 1999, cited in IDS) (“Weinkauf” hereunder) in view of Yoshimura et al. (US 8926996 B2, published on January 6, 2015). 
Weinkauf discloses an oil-in-water emulsion in Example 12 which comprises (A) ascorbyl tetraisopalmitate, (B) a polar oils liquid at 25 C having an IOB value of 0.1 – 0.5   (isononyl isononanoate), (C) a chelating agent (disodium EDTA), (D) an antioxidant (tocopherol); and (E) water. Applicant’s specification indicates that the IOB value of isononyl isononanoate is 0.2.  See published application, [0030].  The reference further teaches that the emulsions according to the invention preferably have an acidic pH of 3-4.  See col. 3, bridging paragraph.  
Weinkauf fails to teach the polar oils of present claim 1 (B). 
Yoshimura discloses ester oils having the IOB values within the range of 0.1 to 0.6 and useful to make cosmetic oil-in-water emulsions.  The reference teaches the ester oils with such define IOB values has a light feeling without a sticky touch and results in a stable emulsion.  See col. 5, lines 11 – 45. Such ester oils include isononyl isononate (IOB= 0.2), cetyl ethylhexanoate (IOB=0.13). See col. 5, line 62 – col. 6, line 17.   
It is prima facie obvious that one of ordinary skill in the art at the time of filing the present application would have modified the teachings of Weinkauf and include cetyl ethylhexanonate in the emulsion.  
It is well settled in patent law that combining or substituting equivalents known for the same purpose. See MPEP 2144. 06 I and II.  In this case, Yoshimura establishes that isononyl isononate, which was used in Weinkauf, and cetyl ethylhexanonate are used to make oil-in-water cosmetic emulsions; the reference teaches that their IOB values ranging from 0.1-0.6 make them ideal ester oils to impart light feelings and stability to the emulsions.  Such teachings indicate that these ester oils are functionally equivalent and establish that combining the two to make another emulsion or substitute one for the other would have been prima facie obvious. 
Regarding claims 3 and 5, the emulsion also contains disodium EDTA and cetyl alcohol, respectively.  

Claims 1-5 are newly rejected under 35 U.S.C. 103 as being unpatentable over Tanda (JP2004399133 A, published December 2, 2004, cited in IDS) as evidenced by Written Opinion of International Search Authority (mailed on June 20, 2017, of record) in view of Yoshimura. 
Tanda teaches that L-ascorbyl tetraisopalmitate has improved solubility in oil and enhances the barrier function of the skin and has excellent transdermal absorbability.   See translation, [0010].  According to the written opinion of the ISA, Tanda paragraphs [0034-0038] disclose an oil-in-water emulsified cream containing L-ascorbyl tetraisopalmitate, cetyl palmitate,  citric acid, purified water, sodium hydroxide and behenyl alcohol; the pH of the example ranges from 4- 5.2.  See ISA, Box No. V, 2.   
Regarding claim 1 (B), Tanda teaches that the oil components suitable for the invention include macadamia nut oil, olive oil, castor oil, etc., see [0018], but fails to disclose the polar oils as defined in present claim 1 (B). 
Yoshimura discloses ester oils having the IOB values within the range of 0.1 to 0.6 and useful to make cosmetic oil-in-water emulsions.  The reference teaches the ester oils with such define IOB values has a light feeling without a sticky touch and results in a stable emulsion.  See col. 5, lines 11 – 45.  Such ester oils include cetyl ethylhexanoate (IOB=0.13).   Yoshimura further teaches that natural ester oils such as olive oil, macadamia nut oil, castor oil, etc can be used.  See col. 5, lines 32 – 38.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Tanda and incorporate to the composition ester oils having IOB values 0.1-0.6 as motivated by Yoshimura.  The skilled artisan would have been motivated to do so, as the latter teaches that such ester oils such as cetyl ethylhexanonate are used to make oil-in-water cosmetic emulsions which impart light feelings in use and stability to the emulsions.  Since Tanda also teaches an oil-in-water emulsions comprising the same natural ester oils disclosed in Yoshimura, the skilled artisan would have had a reasonable expectation of successfully producing a stable oil-in-water emulsion with light feeling in use by combining the teachings of the references.  


Regarding claim 1 (C), Tanda suggests using sequestering agents such as sodium edetate. See [0028]; instant claim 3. 
Regarding claim 1(D), the reference further teaches adding antioxidants such as a-tocopherol, dibutylhydroxytoluene, or butylhydroxyanisole.  See [0030]. 
Adding the sequestering agents and antioxidants for their known purposes to stabilize the composition as suggested by the reference would have been obvious. 

Regarding claims 3 and 4, the reference teaches that citric acid, succinic acid, and/or sodium hydroxide are used to adjust the pH.  See [0023].
Regarding claim 5, Tanda teaches that the oil components that can be blended with the fatty acid L-ascorbyl include higher alcohols; Examples disclose behenyl alcohol, according to ISA. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617